DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent: 10722865 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: Tso (US Pub.: 2012/0264600). This reference describes porous carbon with micropores and mesopores (para. 15).  The material is modified with other compounds, such as CaCl2 which can be considered minerals (apra. 66, 67).  The reference is used for coolants systems however and not for removing mercury from exhaust.

Pollack (US Pub.: 2011/0250111) describes a method for removing mercury from a flue gas (title) using carbon whose pore volume and pore size distribution can somewhat be controlled (para. 30).  The carbon has micrpores (para. 30) and a medium particle diameter of 0.1 micrometers to 100 micrometers (para. 31).  The reference does not disclose a ratio of micropores to mesopores of 0.7 to 1.5 however.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 23, 2022